73 N.J. 179 (1977)
373 A.2d 651
MONMOUTH MEDICAL CENTER, PETITIONER-APPELLANT,
v.
CITY OF LONG BRANCH, RESPONDENT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 24, 1977.
Decided May 11, 1977.
Mr. John R. Orlovsky argued the cause for appellants (Messrs. Giordano and Halleran, attorneys; Mr. Orlovsky, Mr. Joseph P. Tomain and Mr. Gary E. Fox on the briefs).
Mr. Robert L. Mauro argued the cause for respondent.
PER CURIAM.
The judgment of the Appellate Division is affirmed for the reasons set forth in its opinion. 138 N.J. Super. 524.
*180 Appellant Monmouth Medical Center by supplemental brief argues that the Health Care Facilities Financing Authority Act (HCFFAA), enacted effective September 1, 1972, N.J.S.A. 26:2I-1 et seq., lends meaning to the general tax exemption act, N.J.S.A. 54:4-3.6, in the light of which we should hold all the properties involved on this appeal to be tax-exempt. It is further contended that unless this result is adjudicated appellant will have been denied equal protection of the laws.
We decline to entertain the issue as we believe it should have been advanced below. Were we to have accepted the issue we would have rejected it on the merits. The nature, purpose and objects of HCFFAA are so different from those of the general tax exemption act in relation to hospitals that they cannot be considered in pari materia, and the former statute affords no light on the proper construction of the latter.
The contention as to denial of equal protection is frivolous.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.